Mr. Justice Teller
delivered the opinion of the court.
The defendant in error sued out a writ of habeas corpus in the district court of the City and County of Denver on a petition alleging that he was unlawfully imprisoned by the plaintiff, chief of police of the City and County of Denver. Plaintiff in error made return to the writ that he held the petitioner under an extradition warrant from the Governor of Colorado issued upon a requisition from the Governor of California, demanding the return of the petitioner as a fugitive from justice from that state. The petitioner made answer to the return denying the commission of the offense charged. . Upon a hearing before the district court testimony was admitted, over the objection of the state, upon the question of the petitioner’s guilt of the charge under which he had been arrested. The court, according to his own statement, pronounced upon the merits of the case, and discharged the prisoner from custody.
It is contended that under rule 8 of the rules of this court we cannot consider the questions raised by plaintiff in error, because no motion for a new trial was filed. We *486cannot agree with this contention. A motion for a new trial was not necessary. The petitioner having been discharged, a new trial would be wholly futile. The granting of such a motion would not restore the petitioner to the custody of the officer. It is an established rule of interpretation that the law does not require useless or vain things.
The supreme court of Utah in Winnovich v. Emery, 33 Utah, 345, 93 Pac. 988, considered the nature of a proceeding in habeas corpus very carefully and held that it is a “special proceeding.” It is clear that the trial court had no authority to try the case on its merits. That was a matter for the courts of California. The court had no more authority than has the governor, to look farther than to the regularity of the papers. No attack was made upon their regularity.. It is not denied that the petitioner was in California at the time the offense is alleged to have been committed, and, the papers being regular, there was no ground upon which he could lawfully be discharged.
The cause is accordingly reversed.